Exhibit 10.2

2010 Bonus Plan

Purpose:

The Compensation Committee (the “Compensation Committee”) of the Board of
Directors (the “Board”) of Medivation, Inc. (the “Company”) has established the
terms of the 2010 Bonus Plan (the “Plan”) to compensate the executive officers
of the Company for the level of achievement of corporate performance objectives
set forth by the Compensation Committee for the 2010 fiscal year, as well as the
executive officers’ contributions toward the achievement of those performance
objectives.

Determination of 2010 Cash Bonuses:

Target bonuses for the Company’s named executive officers under the Plan will
range from 50% to 65% of such executive’s 2010 base salary. The amount of cash
bonuses, if any, for each named executive officer will be based on the named
executive officer and the Company meeting the 2010 corporate performance
objectives approved by the Compensation Committee, which include objectives
relating to clinical trial, regulatory, scientific, and research and development
activities and milestones, and objectives relating to satisfactory financial
audit results. The Board and Compensation Committee reserve the right to modify
these goals and criteria at any time or to grant bonuses to the participants
even if the performance goals are not met. The target bonuses for the Company’s
named executive officers for the 2010 fiscal year are as follows:

 

Executive Officer

   Target Bonus
(as a percent of FY
2010 Base Salary)  

David Hung, M.D.

   65 % 

Lynn Seely, M.D.

   50 % 

C. Patrick Machado

   50 % 

Rohan Palekar

   50 % 